Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendment to the specification dated 01/15/2021 approved and entered. 
Double Patenting
The previous Double Patenting rejection is withdrawn in light of the Terminal Disclaimer filed by Applicant on 01/15/2021. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a coated yarn comprising a yarn core wherein a coating disposed coaxially on the yarn core wherein the coating comprises porous particles in an amount of 4-20 wt. % with each porous particle comprising a continuous polymeric phase and discrete pores dispersed within the continuous polymeric phase with the porous particles having a mode particle size of 2-50 micrometers and a film forming binder material having a Tg less than or equal to 25 degrees Celsius with the film forming binder present in an amount of 40-90 wt.% and an inorganic filler material having a value of less than 5 on the MOHS scale of hardness wherein the inorganic filler material which is present in an amount of 4-30 wt. % wherein the amounts of the porous particles, film forming binder material, the inorganic filler material  and the aqueous medium are based on the total weight of the aqueous composition. 
The closest prior art includes Mori et al. Mori et al. teaches comprises a yarn core and a coating disposed coaxially on the yarn core with an aqueous based coating but does not teach the claimed binder amounts and teaches away from the claimed amount. Therefore the present claims are patentable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789